Cooley, J.
My brethren think the decree in this case should be affirmed. They are of opinion that, if the facts are as complainant states, she had no reason to expect that a personal decree would be taken against her on a demand on which she was not personally liable, and we all agree that the execution which was taken out for the deficiency, after the foreclosure sale, without special application to the court and notice to complainant, was issued without authority of law.
It is objected that the purchaser at the execution sale is not made a party. But as he was no party to the original controversy and is in no way connected with the merits, he would be an improper party to a bill which proposes merely to re-examine them. Nor in this suit can the title of Mrs. Gies to the lands sold be litigated: the questions in this suit will concern the original controversy, only, and cannot take notice of the subsequent proceedings.
The decree must be affirmed with costs.
The other Justices concurred.